Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Application
	The amendments to Claims 1, 9, and 14 filed July 22, 2021 have been entered.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to The Claims:
	The Claims has been amended as follows:

	A.  Claims 17 and 22-27 have been deleted.






Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance:
	
The closest prior art are Green et al. (CropSci, Vol 15, p. 417; 1975) and Kumlehn et al. (Plant Cell Reports. 16:663-667; 1997).  No claim is anticipated because neither Green nor Kumlehn disclose applying a "mechanical positive pressure to the exterior of multiple seeds" as recited in claim 1.
Instead of applying mechanical positive pressure to the exterior of multiple seeds as required by the claims, Green teaches that "[I]mmature embryos were isolated from the ear by cutting off the kernel crown, removing the endosperm with a narrow spatula, and then transferring the embryo, located at the kernel base, onto culture medium."  Green page 417, right column, fourth paragraph.  Similarly, Kumlehn teaches that "[o]vules were excised using fine-tipped forceps, a scalpel and a preparation microscope.  The pericarp was cult along one side from the chalazal to the micropylar end and across the stigmas.  The pericarp was carefully lifted from the abaxial side of the ovule and, subsequently, the ovules could easily be isolated.  Kumlehn, page 664, left column, second paragraph.
Therefore, both Green and Kumlehn teach manual excision of individual embryos by applying force within a cut seed or ovule rather than applying a mechanical positive pressure to the exterior of multiple seeds.  Thus, neither Green nor Kumlehn anticipate any claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
	K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661